PER CURIAM.
The former husband, Mario Andres Moreno, appeals from a post-dissolution order denying his motion for civil contempt against his former wife, Martha Lucia Socarras. We reverse and remand for further proceedings.
Moreno and Socarras were divorced by final judgment of dissolution of marriage in July 2002. Subsequently, in February 2003, the trial court entered an agreed order for non-harassment, which stated, in part, that each party was “enjoined from harassing and making disparaging statements against the [other] to the parties’ minor children, employers and other third parties.” The agreed order also provided that “the parties understand that violation of this paragraph shall subject the offending party to sanctions being imposed upon them by the Court.”
It is undisputed that in October 2009, Socarras released a book purportedly telling the “real story” of the break-up of the parties’ marriage. Between August and September of 2009, she also appeared on television shows and granted interviews to publications, all with respect to the book. As a result, Moreno filed a motion for civil contempt, seeking to have Socarras held in contempt because she had “blatantly violated the Court’s orders and has ignored this Court’s authority.” After an eviden-tiary hearing, the trial court denied the motion, and this appeal ensued.
We conclude that given the mandatory language contained in the agreed order, the trial court was without discretion to deny the motion for civil contempt. Accordingly, we reverse and remand with instructions to the trial court to find Socar-ras in contempt of the agreed order, and for the imposition of sanctions.1
Reversed and remanded.

. We note, however, that although the parties agreed that any violation of the order would *997result in the imposition of sanctions, the parties did not agree what form those sanctions would take. Accordingly, the trial court is free to craft any legally appropriate sanction, including, for example, the imposition of a fine in a nominal amount.